           Case 2:20-cv-00435-RSM-MLP Document 11 Filed 04/15/20 Page 1 of 2




 1                                                      HONORABLE RICARDO S. MARTINEZ
     Nancy M. Erfle, WSBA No. 20644
 2   nerfle@grsm.com
     Gordon Rees Scully Mansukhani, LLP
 3
     1300 SW 5th Avenue, Suite 2000
 4   Portland, OR 97201
     Telephone: (503) 382-3852
 5   Facsimile: (503) 616-3600
 6   Angela M. Hughes, admitted Pro Hac Vice
     Faegre Drinker Biddle & Reath, LLP
 7
     110 Berry Street, Suite 2400
 8   Fort Wayne, IN 46802
     Phone: (260) 424-8000
 9   Email: angela.hughes@faegredrinker.com
10         Attorneys for Defendant Boston Scientific Corporation
11

12                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
13

14   BRENDA MONTGOMERY and DENIS                      Case No. 2:20-cv-00435-RSM-MLP
     MONTGOMERY, wife and husband and their
15   marital community comprised thereof,             ORDER OF DISMISSAL WITHOUT
                                                      PREJUDICE
16                               Plaintiff,
17         vs.
18   BOSTON SCIENTIFIC CORPORATION,
19                               Defendant.
20         THIS MATTER having come before the Court by way of stipulated motion by Plaintiffs
21    and Defendant Boston Scientific Corporation (hereinafter "BSC") to dismiss all claims against
22   BSC, without prejudice and without fees and costs, and the Court being fully advised in the
23   premises, now, therefore,
24   ///
25   ///
26   ///
     ORDER OF DISMISSAL WITHOUT                              GORDON REES SCULLY MANSUKHANI, LLP
     PREJUDICE – Page 1                                      1300 SW 5th Avenue, Suite 2000
                                                             Portland, OR 97201
                                                             Telephone: (503) 382-3852
                                                             Facsimile : (503) 616-3600
          Case 2:20-cv-00435-RSM-MLP Document 11 Filed 04/15/20 Page 2 of 2




 1          IT IS HEREBY ORDERED that all of Plaintiff's claims against BSC are hereby

 2    dismissed without prejudice and without costs as to any party.

 3         DATED this ________
                       15th    day of April, 2020.

 4

 5

 6                                              A
                                         HONORABLE RICARDO S. MARTINEZ
 7

 8
     Presented by:
 9
     FAEGRE DRINKER BIDDLE & REATH LLP
10
       /s/ Angela M. Hughes
11     Angela M. Hughes, admitted Pro Hac Vice
       110 W. Berry Street, Suite 2400
12     Fort Wayne, IN 46802
       T: 260-424-8000
13     Angela.hughes@faegredrinker.com
14     GORDON REES SCULLY MANSUKHANI, LLP

15     /s/ Nancy M. Erfle
       Nancy M. Erfle, WSBA No. 20644
16     1300 SW Fifth Avenue, Suite 2000
       Portland OR 97201
17     T: 503-382-3852
       nerfle@grsm.com
18            Counsel for Boston Scientific Corporation
19     CORRIE YACKULIC LAW FIRM PLLC

20     /s/ Corrie J. Yackulic
       Corrie J. Yackulic, WSBA No. 16063
21     110 Prefontaine Place South, Suite 304
       Seattle, Washington 98104
22     T: 206-787-1915
       Corrie@cjylaw.com
23             Counsel for Plaintiffs
24

25

26

     ORDER OF DISMISSAL WITHOUT                               GORDON REES SCULLY MANSUKHANI, LLP
     PREJUDICE – Page 2                                       1300 SW 5th Avenue, Suite 2000
                                                              Portland, OR 97201
                                                              Telephone: (503) 382-3852
                                                              Facsimile : (503) 616-3600
